Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
	This application claims the benefit of U.S. Provisional Application No. 62/449,516 filed Jan. 23, 2017, titled “Efficient ChaCha20 Round Calculations” and U.S. Provisional Application No. 62/478,308 filed Mar. 29, 2017, titled “Hardware Circuit to Perform Round Computations of ARX-based Stream Ciphers.” Both above referenced provisional applications are incorporated herein by reference in their respective entireties into the instant application.
DETAILED ACTION
	This office action is in response to an amendment application received on 08/12/2020. Examiner held an applicant initiated interview on January 11, 2021 and based on the discussion in the interview, examiner agreed that 3rd cited reference of Hars fails to disclose the claimed subject matter. Based on the agreement, examiner is sending out 2nd ‘Final Action’ as examiner introduced Hars reference in previous Final action and therefore a 2nd Final office action is deemed to be necessitated by the amendment dated 12 August 2020.
	 In the amendment, applicant has amended claims 1, 12 and 16. Claims 6, 13 and 17 have been cancelled. 
Claims 2-5, 7-11, 14-16 and 18-20 remain original. No new claims have been introduced. 
1-5, 7-12, 14-16 and 18-20 have been received for consideration and have been examined.  

Response to Arguments
Claim Objections
	Applicant has cancelled claims 13 and 17 and therefore claim objections have been withdrawn.
Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments, filed 08/12/2020, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new amendments to the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
system.  For example, it appears applicant is attempting to claim a design-time determination for the quantity of circuits to connect in parallel based on a “specified” size of the cipher round.  While applicant’s specification doesn’t describe what this means, one of ordinary skill in the art could easily imagine if the cipher round’s size was 64 bits, and each “circuit” handled 32 bits, one may desire to put two 32-bit circuits in parallel to handle the full 64 bits of data in parallel.  Regardless, the phrase identified above (“based on a specified size of the cipher round”) does not limit the system, per se, but instead describes the reasoning in the decision-making during the method of creating the circuitry.  However, applicant is not claiming a method of manufacturing the circuitry, which presumably might include a step of “determining the quantity of said circuit to arrange in parallel based on the size of the cipher round”.  Since these claims are directed to the item manufactured, i.e., the systems comprising the circuits, the system itself and its components are not clearly defined or limited in any way when using language that describes the intent or decisions of the designers during the creation of the circuit.  As such, a potential infringer would only consider the above-identified phrase as an intended goal during the design decisions of the system claimed, and thus the examiner cannot provide it patentable weight in the claim directed to the structural system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and further in view of Hwang et al., (US9160520B1).
Regarding claim 1, Sobti discloses:
	A system for implementing a stream cipher, comprising:
a sub-round computation circuit of a first type (Sobit: Fig 1) configured to perform a subset of transformations of a cipher computation round on a round input state, each transformation of the subset of transformations including at least one of: a bitwise addition operation (i.e. additions), a bitwise exclusive disjunction operation (i.e. xors), i.e. constant-distance rotations), (Sobti: section 2.1 and Fig 1 provides for circuitry for calculating a quarter round of Salsa);
wherein the sub-round computation circuit of the first type comprises:
one or more sub-round computation circuits of a second type (a group of logic that involves two bitshifts logic), wherein each sub-round computation circuit of the second type is configured to perform the subset of transformations of the cipher computation round on a respective part of the round input state, and wherein each sub-round computation circuit of the second type comprises a first rotating logic circuit and a second rotating logic circuit of the (Sobti: section 2.1-2.2, figure 1;  In particular, of figure 1, each vertical ADD+bitshift+XOR grouping is a “sub-round computation”, of which two of these are equivalent to the claimed “one or more sub-round computation circuits of a second type”;  For example, the ADD, bitshift, and XOR in the upper middle of Fig 1 and ADD, bitshift, and XOR on far left of Fig 1 is one “sub-round computation circuit of a second type”, whereas two XORs, ADDS, and bitshifts in the middle bottom right is another “sub-round computation circuity of a second type”);
wherein the encryption ciphering is ChaCha encryption and the logics are rotating logics (Sobti).
Sobti does not explicitly disclose encryption ciphering are occurring on dedicated circuits, or the extrapolation of a sub round to multiple parallel circuits, or the logics coupled to a multiplexor controlled by an input signal reflecting parity of a clock cycle sequential number.
However, Epstein discloses:
	encryption stream ciphering are occurring on dedicated circuits (FIG. 2A); and

the logic coupled to a multiplexor controlled by an input signal reflecting a clock cycle (Fig 2A, CLK-3 (261) is used as select for left hand side multiplexers to deserialize incoming data streams 263-264 and parallelize the data for concurrent processing (i.e., the logic in the middle of 260 which is undesignated, see Fig 1a, item 165 for comparison) and then also as select for right hand side multiplexers to serialize data back into outgoing data streams (undesignated)).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Sobti and implement stream ciphering through dedicated memory circuits in a common VLSI manner, as disclosed by Epstein, which deserializes data to process it in parallel, and reserializes the processed data to output a serialized data stream.  Such a modification would result in, for example, doubling or quadrupling the Salsa quarter round circuit to two or four parallel logic circuits, with the addition of multiplexers controlled by clocks to deserialize and reserialize.  
	The motivation to implement stream ciphering in such a manner is to implement perform the computationally-intensive logic in parallel to increase encryption throughput, at the expense of chip layout space.
The combination of Sobti and Epstein do not disclose:
wherein the clock as select input to a multiplexer is an input signal reflecting a parity of a clock cycle sequential number.
However, Hwang discloses:
See FIGS. 2, 3, 4 discloses Serializer 2:1 and Serializer 8:1 for data input into the circuit and serialized data output. See Col. 4, Line # 36-67; See Col. 5, Line # 9-26; Also see Col. 5, Line # 36-50).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sobti and Epstein and have a circuit which controls the multiplexers using parity of clock signal.
	The motivation to have such a computation circuit which is controlled by multiplexers is to serialize data into a stream output format.
Regarding claim 2, the combination of Sobti, Epstein and Hwang discloses:
	The system of claim 1, wherein the sub-round computation circuit of the first type is provided by a half-round computation circuit (Sobti: See Page # 3, FIG. 1; as modified by Epstein provides for two parallel quarter-round circuits, thus being a half round).
Regarding claim 3, the combination of Sobti, Epstein and Hwang discloses:
The system of claim 1, wherein the sub-round computation circuit of the second type is provided by a quarter-half-round (QHR) computation circuit (Sobti: See Page # 3, FIG. 1; as modified by Epstein provides for two parallel quarter round circuits, of which, two pairs of subset (ADD+BITSHIFT+XOR); i.e. half of a quarter round of Sobti) is a quarter of the total circuitry).
Regarding claim 5, the combination of Sobti, Epstein and Hwang discloses:
Sobti: FIG. 1, half of the logic).
Regarding claim 7, the combination of Sobti, Epstein & Hwang discloses:
The system of claim 1, wherein the first rotating logic circuit is configured to perform a first number of bitwise rotation operations corresponding to a first subset of transformations of the cipher computation round and the second rotating logic circuit is configured to perform a second number of bitwise rotation operations corresponding to a second subset of transformations of the cipher computation round (Sobti: section 2.1 provides the bitshifts are different values).
Regarding claim 12, Sobti, Epstein & Hwang discloses:
See rejection of claims 2-3, this is rejected under the same rationale.

s 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1), and in further view of Geltink et al (NPL document “FPGA Implementation of HS1-SIV” by Geltink et al).
.

Regarding claim 16, Sobti, Epstein & Hwang discloses:
	A half round circuit comprising four quarter half round circuits, as per rejection found for claims 2-3.  This is achieved by, for example, using two Sobti Fig 1’s in parallel, as per Epstein’s logic and knowledge of parallelizing stream cipher encryption logic.
	Neither Sobti, Epstein, nor Hwang discuss serializing 3 half round circuits.  
However, Geltink, in a similar field of endeavor, discloses serializing 3 half round circuits (Geltink: Fig 4, section 5.4.2 provides for serializing encryption round logic).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sobti, Epstein, and Hwang, and parallelize up to a half round of logic with four quarter half logics, and serialize via duplication the half round of logic for however many desired iterations of half rounds for a single chip.
	The motivation to have a three half round circuit would be to balance chip layout space and create a form factor usable or integratable.  Furthermore, there is no criticality amongst there being “three” half rounds within a “circuit”.


Regarding claim 18, the combination of Sobti, Rose & Hwang discloses:
The system of claim 16, wherein the first rotating logic circuit is configured to perform a first number of bitwise rotation operations corresponding to a first subset of transformations of the cipher computation round and the second rotating logic circuit is configured to perform a second number of bitwise rotation operations corresponding to a second subset of transformations of the cipher computation round (Sobti: section 2.1 provides the bitshifts are different values).

Claims 4, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1) and further in view of Hars et al., (US20180176011A1).
Regarding claim 4, the combination of Sobti, Epstein and Hwang fails to discloses:
The system of claim 1, wherein the sub-round computation circuit of the first type is configured to perform the subset of transformations of the cipher computation round within a single clock cycle.
However, Hars discloses:
	wherein the sub-round computation circuit of the first type is configured to perform the subset of transformations of the cipher computation round within a single [0052] The cipher of example implementations may be used for encryption or authentication, and may be implemented in one or more logic circuits in at most one clock cycle of the respective circuit(s); Also see [0097] for executing x number of rounds in a single clock cycle).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sobti, Rose and Hwang references and have an encryption logic circuit which completes the encryption in one clock cycle, as disclosed by Hars.
	The motivation to have an encryption logic circuit which completes the encryption in one clock cycle is to increase performance of the encryption logic circuit.
Regarding claim 8, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 1, comprising multiple sub-round computation circuits of the first type connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 9, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 1, comprising multiple sub-round computation circuits of the first type connected in parallel (Hars: [0036] & [0052]).
Regarding claim 10, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 1, wherein two or more sub-round computation circuits of the second type are connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 11, the combination of Sobti, Rose, Hwang and Hars disclose:
Hars: [0036] & [0052]).
Regarding claim 14, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 12, comprising multiple HR computation circuits connected in series to produce a specified number of rounds of the cipher (Hars: [0088]).
Regarding claim 15, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 12, comprising multiple HR computation circuits connected in parallel (Hars: [0036] & [0052]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1), and Geltink et al (NPL document “FPGA Implementation of HS1-SIV” by Geltink et al), and in further view of Hars et al., (US20180176011A1).

Regarding claim 19, the combination of Sobti, Epstein, Hwang and Hars discloses:
The system of claim 16, comprising multiple THR computation circuits connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 20, the combination of Sobti, Epstein, Hwang and Hars disclose:
The system of claim 16, comprising multiple THR computation circuits connected in parallel based on a specified size of the cipher round (Hars: [0036] & [0052]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432